Citation Nr: 1750671	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Office of the Deputy Adjutant General for Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to December 1967.  The Veteran died in March 2011.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In January 2015, the Appellant provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2015, the Board remanded the claim for further development.

As noted in the previous remand, the Appellant has raised the issue of entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2014).  The record does not reflect that this matter has been adjudicated by the RO, and as such, is not developed for appellate consideration at this time.  It is referred to the RO for appropriate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Appellant is seeking service connection for the cause of the Veteran's death.  The Veteran's death certificate lists the primary cause of death as septic shock due to multi-organ failure, due to esophageal cancer.  It lists no significant contributory cause of death.     

At the time of his death, the Veteran was service-connected for, among other things, diabetes mellitus and coronary artery disease, which may be considered diseases involving active processes affecting vital organs.   

The case was remanded by the Board in April 2015 for a VA medical opinion.  The examiner was requested to provide an opinion as to whether the Veteran's death was etiologically related to service and whether his death was proximately due to or chronically aggravated by a service-connected disability. 

In an August 2017 report, a VA physician provided a negative nexus opinion with rationale as to whether the Veteran's death was proximately due to or chronically aggravated by a service-connected disability.  However, the examiner did not provide an opinion as to whether the Veteran's esophageal cancer was etiologically related to service.  This omission is significant as further review of the claims folder reveals that the appellant contends that the Veteran's esophageal cancer was the result of his exposure to Agent Orange in Vietnam. 

The record reflects that the Veteran served in the Republic of Vietnam during the Vietnam era.  His exposure to an herbicide agent such as Agent Orange is therefore legally presumed.

The Board notes that esophageal cancer is not among the conditions for which presumptive service connection is available under VA regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  However, the presumptive regulations do not preclude direct service connection based on actual causation due to exposure to Agent Orange. 

Thus, further VA opinion is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion from an appropriate medical professional addressing the cause of the Veteran's death.  Access to the Veteran's claims folder must be made available to the medical professional for review. After reviewing the record, the medical professional should be asked to provide an opinion as to the following:

Is it at least as likely as not that the Veteran's esophageal cancer was causally related to his active service or any incident therein, including presumed exposure to Agent Orange in Vietnam? 

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




